Exhibit 10.299

EXECUTION COPY

LETTER AMENDMENT

Dated as of August 3, 2007

To the banks, financial institutions

and other institutional lenders

(collectively, the “Lenders”) parties

to the Credit Agreement referred to

below and to Citicorp USA, Inc., as agent

(the “Agent”) for the Lenders

Ladies and Gentlemen:

We refer to the Credit Agreement (364-Day Commitment) dated as of June 15, 2007
(the “Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Amendment have the same meanings as specified
in the Credit Agreement.

It is hereby agreed by you and us as follows:

The definition of “Minimum Stockholders’ Equity” in Section 1 of the Credit
Agreement is, effective as of the date of this Letter Amendment, hereby amended
in full to read as follows:

 

Minimum

Stockholders’ Equity:

   As of the Closing Date, and the last day of each fiscal quarter thereafter,
the greater of:   

(a)    $1,800,000,000, or

 

(b)    the sum of –

 

(i)        $1,800,000,000, plus

 

(ii)        50% of the sum of cumulative Net Earnings for each fiscal quarter
commencing with the fiscal quarter ended September 30, 2007.

The Borrower hereby certifies that, as of the date hereof, the representations
and warranties contained in Section 5 of the Credit Agreement are correct and no
Default or an Event of Default has occurred and is continuing.

This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the undersigned and the Required Lenders. This Letter
Amendment is subject to the provisions of Section 10.1 of the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words



--------------------------------------------------------------------------------

of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended by this Letter Amendment.

The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of California.

 

Very truly yours, THE CHARLES SCHWAB CORPORATION By   /s/ Carrie L.
Dolan                                           Name:   Carrie L. Dolan   Title:
  Senior Vice President and Treasurer

Agreed as of the date first above written:

 

CITICORP USA, INC.,

as Agent and as Lender

By:   /s/ Kevin Ege                                              Name: Kevin Ege
Title:   Vice President BANK OF AMERICA, N.A. By:   /s/ Garfield
Johnson                                 Name: Garfield Johnson Title:   Senior
Vice President

 

2



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:   /s/ Sebastian Rocco                            
Name: Sebastian Rocco Title:   Managing Director By:   /s/ Kerwen
Pearson                             Name: Kerwen Pearson Title:   Vice President
JPMORGAN CHASE BANK, N.A. By:   /s/ Therese Bechet                            
Name: Therese Bechet Title:   Managing Director LLOYDS TSB BANK PLC By:   /s/
Michael J. Gilligan                             Name: Michael J. Gilligan Title:
  Managing Director By:   /s/ Elaine B. Kallenbach                         Name:
Elaine B. Kallenbach Title:   Associate Director BNP PARIBAS By:   /s/ Frank
Sodano                             Name: Frank Sodano Title:   Managing Director
By:   /s/ David Seaman                             Name: David Seaman Title:
  Director

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

NEW YORK AND/OR CAYMAN ISLANDS BRANCH

By:                                                             Name: Title: By:
  Name: Title:

 

 

 

3



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Edward J.
Chidiac                             Name: Edward J. Chidiac Title:   Managing
Director

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Beth McGinnis                             Name: Beth McGinnis Title:
  Senior Vice President/Loan Team Manager WESTLB AG, NEW YORK BRANCH By:   /s/
Wendy Ferguson                             Name: Wendy Ferguson Title:
   Director By:   /s/ Dee Dee Sklar                             Name: Dee Dee
Sklar Title:   Managing Director BANK OF HAWAII By:   /s/ Steven R.
Nakahara                             Name: Steven R. Nakahara Title:   Vice
President

COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES

By:   William M. Earley                                 Name: William M. Earley
Title:   Senior Vice President By:   /s/ Joseph J.
Hayes                                 Name: Joseph J. Hayes Title:   Vice
President DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Charles
Kohler                             Name: Charles Kohler Title:   Managing
Director By:   /s/ Jeffrey Bisig                             Name: Jeffrey Bisig
Title:   Director

 

4



--------------------------------------------------------------------------------

HARRIS N.A. By:   /s/ Linda Haven                                 Name: Linda
Haven Title:   Managing Director HSBC BANK USA, N.A. By:   /s/ Joseph
Travaglione                         Name: Joseph Travaglione Title:   Senior
Vice President MELLON BANK, N.A. By:   /s/ Thomas
Caruso                                 Name: Thomas Caruso Title:   First Vice
President STATE STREET BANK AND TRUST COMPANY By:   /s/ James H.
Reichert                             Name: James H. Reichert Title:   Vice
President UBS LOAN FINANCE LLC By:   /s/ Mary E.
Evans                             Name: Mary E. Evans Title:   Associate
Director By:   /s/ David B. Julie                                 Name: David B.
Julie Title:   Associate Director

 

5